Name: 2001/708/EC: Commission Decision of 28 September 2001 amending for the seventh time Decision 2001/356/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 2922)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  tariff policy;  international trade
 Date Published: 2001-09-29

 Avis juridique important|32001D07082001/708/EC: Commission Decision of 28 September 2001 amending for the seventh time Decision 2001/356/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 2922) Official Journal L 261 , 29/09/2001 P. 0067 - 0068Commission Decisionof 28 September 2001amending for the seventh time Decision 2001/356/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(notified under document number C(2001) 2922)(Text with EEA relevance)(2001/708/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, the Commission adopted Decision 2001/356/EC(4) concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom, as last amended by Decision 2001/547/EC(5).(2) Dispatch of frozen bovine semen may be permitted under the conditions that additional guarantees are provided. Certain other adaptations are necessary to take account of the animal health situation in Northern Ireland.(3) In the light of the disease evolution it appears appropriate to prolong the measures.(4) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 9 and 10 October 2001 and the measures adapted where necessary.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2001/356/EC is amended as follows:1. Article 6 is replaced by the following: "Article 61. The United Kingdom shall not dispatch semen, ova and embryos of the bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in the Annex I to other parts of the United Kingdom.2. The United Kingdom shall not dispatch semen, ova and embryos of the bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in Annex I and Annex II.3. The prohibitions in paragraphs 1 and 2 shall not apply to:(a) frozen bovine semen and embryos produced before 1 February 2001;(b) frozen bovine semen and embryos imported into the United Kingdom in accordance with the conditions laid down in Council Directives 88/407/EEC and 89/556/EEC respectively, and which since introduction into the United Kingdom has/have been stored and transported separately from semen and embryos not eligible for dispatch in accordance with paragraphs 1 and 2;(c) frozen bovine semen produced in accordance with the provisions of Directive 88/407/EEC after the date of 30 September 2001 and complying with the following additional conditions:- the donor bull showed no clinical sign of foot-and-mouth disease on the day of collection of the semen,- the donor bull has been kept for at least three months prior to collection of the semen in the approved semen collection centre, this residence period may include the isolation period of at least 30 days in an attached isolation accommodation,- no animal has been introduced during the 30 days prior to the collection of the semen,- the semen collection centre has been free from foot-and-mouth disease for at least three months and no case of foot-and-mouth disease has occurred within a 10 km radius around the semen collection centre for the 30 days before and after collection of semen,- no animal in the semen collection centre has been vaccinated against foot-and-mouth disease,- the donor bull showed a negative response to a test for antibodies against foot-and-mouth disease virus carried out at least 21 days after the collection of the last semen of the consignment and the negative test results have to be available before dispatch of the semen,- the frozen semen was stored for a period of at least 30 days between collection and dispatch, and during this period no animal in the semen collection centre where the donor bull was kept showed any sign of foot-and-mouth disease,- the semen is collected, processed and stored separately from semen not eligible for dispatch in accordance with paragraphs 1 and 2,- all semen collected, processed and frozen in the collection centre is dispatched from the semen collection centre in a way that any risk of introducing foot-and-mouth disease into the centre is avoided.Before the dispatch of the semen the United Kingdom shall provide the Commission and the other Member States with the list of centres authorized for the purpose of this paragraph.4. The health certificate provided for in Directive 88/407/EEC and accompanying frozen bovine semen consigned from the United Kingdom to other Member States shall bear the following words: 'Frozen bovine semen conforming to Commission Decision 2001/172/EC of 1 March 2001 on certain protective measures with regard to foot-and-mouth disease in the United Kingdom'.5. The health certificate provided for in Directive 89/556/EEC and accompanying bovine embryos consigned from the United Kingdom to other Member States shall bear the following words: 'Bovine embryos conforming to Commission Decision 2001/172/EC of 1 March 2001 on certain protective measures with regard to foot-and-mouth disease in the United Kingdom'."2. Article 10(1) is replaced by the following: "1. The United Kingdom shall ensure that vehicles which have been used for the transport of live animals in the areas listed in Annex I and Annex II are cleaned and disinfected after each operation, and shall furnish proof of such disinfection."3. In Article 11 the first sentence is replaced by the following: "The restrictions laid down in Articles 3, 4, 5 and 8 shall not apply to the dispatch from the United Kingdom of the products referred to in Articles 3, 4, 5 and 8, if such products were:"4. Article 12(3) is replaced by the following: "3. Member States shall cooperate in monitoring personal luggage of passengers travelling from those parts of the United Kingdom listed in Annex I and in information campaigns carried out to prevent introduction of products of animal origin onto the territory of Member States other than the United Kingdom."5. In Article 12(4), first subparagraph, the words of the first sentence are replaced by the following: "The United Kingdom shall ensure that equidae dispatched from those parts of its territory listed in Annex I and Annex II to other parts of its territory or to another Member State are accompanied by a health certificate in accordance with the Model in Annex C of Council Directive 90/426/EEC."6. The date in Article 15 is replaced by "30 November 2001".Article 2This Decision is addressed to the Member States.Done at Brussels, 28 September 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 125, 5.5.2001, p. 46.(5) OJ L 195, 19.7.2001, p. 61.